Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.
 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular the following recitations of claims 1, 16, and 19 are unsupported by the specification in general and [0076] in particular:

Claim 1 makes the following unsupported recitations:
Recitation #1) display, at an open display, at least one endoscopic image of a surgical site to the user according to the gaze point of the user; and 
Recitation #2) disable at least one of the robotic surgical instruments when the gaze point of the user deviates for a predetermined time period.

Claim 16 makes the following unsupported recitations:
Recitation #3) displaying at least one endoscopic image of a surgical site to the user according to the gaze point of the user.

Claim 19 makes the following unsupported recitations:
Recitation #4) wherein at least one of the robotic surgical instruments is disabled when the gaze point of the user deviates for a predetermined time period.

At best, paragraph [0076] would support a recitation that surgical instrument is prevented from moving. There is no support, strictly speaking for the above noted recitations.
	In order to provide an initial examination and search, the examiner could tentatively provide two interpretations below for recitations #2 and #4.  The first interpretation is where the instrument is merely prevented from moving.  The second interpretation is where the instrument is somehow disabled and not simply prevented from moving.  However, with respect to the two related recitations #1 and #3 of claims 1, and 16 respectively, the closest support is paragraph [0051] which explicitly recites “when it is detected that a user's gaze stays outside the open display over a period of time, i.e., the user is not observing the surgical site for some time, the surgical robot can be paused or locked for patient's safety” and paragraph [0076] which recites “ To improve safety, eye tracking, head tracking, and/or seat swivel tracking can be implemented to prevent accidental tool motion, for example, by pausing or locking teleoperation when the user's gaze is not engaged in the surgical site on the open display for over a predetermined period of time.”  These paragraphs do not provide enough support for recitations #1 and #3, strictly speaking.
	So, because all three independent claims 1, 16, and 21 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Since every other claim is either directly or indirectly dependent on either claim 1, 16, or 19, then all of the claims, claims 1-21, are rejected by the same rationale.

In order to provide an initial examination and search, the examiner will provide prior art rejections that reject the claims as defined by the language of the claims – i.e., giving Applicant the benefit of the doubt with respect to the 112 rejections made herein, and apply prior art that makes obvious the claims as defined by their language.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (U.S. Patent Application Publication 2010/0228264) in view of Cagle et al. (U.S. Patent Application Publication 2018/0078439) in view of Ruiz Morales et al. (U.S. Patent Application Publication 2013/0030571) in view of Barak (WO 2018/007935).

Regarding claims 1, 16, 19, and 21, Robinson et al. disclose a surgical robotic system comprising:
an operating table having a table top (see the patient, “P”, laying on the table (unlabeled) in figure 1A, also see the incorporation of DiMaio et al. (U.S. Patent Application Publication 2009/0036902) disclosing a table in [0040] and figure 1);
a plurality of robotic arms (“robotic surgical arms” 153 (also 153A-153D in figure 1A), see [0056] and figure 1A) coupled to the operating table (where the term “coupled” is broadly interpreted to include 1) “indirectly physically connected” and 2) “used within the same system and/or method”);
a plurality of robotic surgical instruments (“robotic surgical instruments” 101 — “the robotic surgical instruments 101 are each supported by the positioning linkage 156 and the actuating portion 158 of the arms 153,” see [0056] and figure 1A), each coupled to a distal end of one of the plurality of robotic arms;
a user console (or means for receiving user input) having one or more user interface devices (comprising “pair of master controllers 925L,925R (generally referenced by 325),” see [0088] and figures 1A and 3A-3C); and
a control tower (or means for generating control commands) (“master control console” 150, see [0044] and figures 1A-1B and 3A) having a control computer (“computer” 151, see [0044] and figures 1A-1B and 3A) communicatively coupled to the one or more user interface devices and the plurality of robotic surgical instruments, wherein the control computer is configured to:
receive user input from the one or more user interface devices at the user console as a user manipulates the one or more user interface devices (see [0043 ]-[0044]); and
generate control commands for the plurality of robotic surgical instruments to follow the user input (see [0043]-[0044)).
Robinson et al. fail to disclose:
A) the operating table has a table top that is mounted on a pedestal, 
B) a table adapter directly connected to the pedestal, 
C) the plurality of robotic arms is directly connected to the table adapter of the operating table,
D) display, at an open display, at least one endoscopic image of a surgical site to the user according to the gaze point of the user; and 
E) disable at least one of the robotic surgical instruments when the gaze point of the user deviates for a predetermined time period,
F) displaying at least one endoscopic image of a surgical site to the user according to the gaze point of the user.
G) wherein at least one of the robotic surgical instruments is disabled when the gaze point of the user deviates for a predetermined time period.
It should be noted that D) and F) are essentially the same while E) and G) are essentially the same.
Like Robinson et al., Cagle et al. disclose a surgical robotic system having a plurality of robotic arms (“robotic arms” 230 in general and specifically 230-1, 230-2, 230-3, and 230-4, see [0133] and figures 3-4, and 6) for supporting a surgical tool (see [0003] and [0097]) mounted on the surgical arm and teach A) mounting the operating table top on a pedestal (“a support 222 (also referred to herein as pedestal),” see [0131] and figures 1-2) in order to provide a known and workable way of providing the table top with the appropriate base support, and further teach providing the surgical robotic system with B) a table adapter directly connected to the pedestal, and C) the plurality of robotic arms are directly connected to the table adapter of the operating table in order to provide the system with a plurality of robotic arms coupled to an operating table.
Also like Robinson et al., Ruiz Morales et al. disclose a surgical robotic system having a plurality of robotic arms (see figures 1-2), an endoscope and an “eye tracking system (21) for detecting the direction of the surgeon's gaze” and teach disabling the robotic arm “when a gaze direction which falls within or outside of said zone (23) of the screen is detected” (see abstract, [0034], and claims 17 and 29) in order to provide safety and prevent unintended operation.
Finally, like Robinson et al. (and Ruiz Morales et al.), Barak discloses a robotic medical device and teaches the prevention of “any further movement of the robotic arm and/or deactivates the robotic arm and/or the” medical tool (see page 18, paragraph [0069]) in order to provide safety and prevent unintended operation.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Robinson et al., as taught by Cagle et al., to mount the operating table top on a pedestal in order to provide a known and workable way of providing the table top with the appropriate base support, and also provide the surgical robotic system with a table adapter directly connected to the pedestal, and the plurality of robotic arms are directly connected to the table adapter of the operating table in order to provide the system with a plurality of robotic arms coupled to an operating table in a known and workable manner, and as further taught by Ruiz Morales et al., to disable the robotic arm “when a gaze direction which falls within or outside of said zone of the screen is detected” in order to provide safety and prevent unintended operation, and as further taught by Barak, to in addition to disabling the robotic arm movement also deactivating the medical tool/instrument in order to provide safety and prevent unintended operation.
It should be further noted, Robinson et al. disclose an endoscopic instrument (see [0043]) and that the deactivation that Barak teaches would deactivate the endoscope and the therefore the endoscopic imaging. 

Regarding claim 2, Robinson et al. disclose the table top includes a head section, a torso section, and a leg section along a longitude axis of the table top, see figure 1A. 

Regarding claims 3-6, Robinson et al. in view of Cagle et al. in view of Ruiz Morales et al. in view of Barak disclose the claimed invention, Robinson et al. disclose 4 robotic arms, see figure 1A, Cagle et al. disclose 4 robotic arms, see figures 2A, 3-6, 8-9B, and 15-18. 

Regarding claim 7, Robinson et al. disclose the invention. The language of claim 7 defines a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation. A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987). It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, 1.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function. In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971). Presently, the prior art combination is capable of the claimed function since the table top and pedestal may be picked up and moved (e.g., translation and rotation). 

Regarding claim 18, Robinson et al. disclose the one or more user interface devices is further configured to receive a user input indicating a selection of at least one software application relating to the robotic surgical system (see [0039]-[0040] for the selecting, see [0090], [0145], [0266] for the software). Since Robinson et al. disclose a robotic and computer controlled system, the mere activation of a tool activity is a selection of a software application (or software application module, i.e., for controlling that particular tool).

Regarding claim 20, Robinson et al. disclose the claimed invention, see 1) [0003] regarding the display device capturing an image through a camera, 2) [0168] for the endoscopic camera, and 3) [0042] for the endoscope on the robotic arm.

Claims 8, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (U.S. Patent Application Publication 2010/0228264) in view of Cagle et al. (U.S. Patent Application Publication 2018/0078439) in view of Ruiz Morales et al. (U.S. Patent Application Publication 2013/0030571) in view of Barak (WO 2018/007935) as applied to claim 1 above, and further in view of Weir (U.S. Patent Application Publication 2017/0189127).
Regarding claims 8, 9, and 17, Robinson et al. in view of Cagle et al. in view of Ruiz Morales et al. in view of Barak show the invention above,
but fail to disclose “the one or more user interface devices are ungrounded handheld user input devices” and “a tracking system for tracking positions and orientations of the one or more user interface devices.”
Like both Robinson et al. and Cagle et al., Weir discloses a surgical robotic system having a plurality of arms and teaches providing the system with ungrounded handheld user input device(s) (“first and second master tool grips 520a, 520b,” see [0104]-[0105] and figures 9-10) and a tracking system (“3-D hand-tracking transmitter,” see [0104]-[0105] and figures 9-10) for tracking positions and orientations of the with ungrounded handheld user input device(s) in order to provide a known and working means of providing user input in order to control the system.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Robinson et al. in view of Cagle et al. in view of Ruiz Morales et al. in view of Barak, as taught by Weir, to providing the system with ungrounded handheld user input device(s) and a tracking system for tracking positions and orientations of the with ungrounded handheld user input device(s) in order to provide a known and working means of providing user input in order to control the system.

Claims 10-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (U.S. Patent Application Publication 2010/0228264) in view of Cagle et al. (U.S. Patent Application Publication 2018/0078439) in view of Ruiz Morales et al. (U.S. Patent Application Publication 2013/0030571) in view of Barak (WO 2018/007935) as applied to claim 1 above, and further in view of Hannaford et al. (U.S. Patent Application Publication 2011/0238079).

Regarding claims 10-11 and 14, Robinson et al. in view of Cagle et al. show the invention above including both an open display (“assistant’s display” 154, see [0045] and figure 1B) and an immersive display (“binocular or stereo viewer” 312, see [0089] and figures 1A and 3A)
but fail to disclose recite:
an ergonomic seat (claim 10); and
a plurality of user console configurations include a seated configuration, a reclined configuration, and an elevated configuration (claim 11).
Like both Robinson et al. and Cagle et al., Hannaford et al. disclose a surgical cockpit comprising multisensory and multimodal interfaces for robotic surgery and methods related thereto and teach providing the user/surgeon with an ergonomic seat (“seat” 8, see [0008], [0057] and figures 1-2) in order to position “the body of the surgeon in a desired position such as an optimal, selectable posture to reduce fatigue or other discomfort.”
Figure 2 of Hannaford et al. shows the combination makes obvious the claimed functions of claim 11.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Robinson et al. in view of Cagle et al. in view of Ruiz Morales et al. in view of Barak, as taught by Hannaford et al., to provide the user/surgeon with an ergonomic seat in order to position “the body of the surgeon in a desired position such as an optimal, selectable posture to reduce fatigue or other discomfort.”

Regarding claim 13, Robinson et al. disclose the one or more user interface devices is further configured to receive a user input indicating a selection of at least one software application relating to the robotic surgical system (see [0039]-[0040] for the selecting, see [0090], [0145], [0266] for the software). Since Robinson et al. disclose a robotic and computer controlled system, the mere activation of a tool activity is a selection of a software application (or software application module, i.e., for controlling that particular tool).

Regarding claim 15, Robinson et al. disclose the claimed invention, see 1) [0003] regarding the display device capturing an image through a camera, 2) [0168] for the endoscopic camera, and 3) [0042] for the endoscope on the robotic arm.


Response to Arguments

Applicant’s arguments, see pages 8-10, filed 08/31/2022, with respect to the rejection(s) of claim(s) 1, 16, and 19 (at least) under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new prior art combination under 35 U.S.C. §103 as being unpatentable over Robinson et al. (U.S. Patent Application Publication 2010/0228264) in view of Cagle et al. (U.S. Patent Application Publication 2018/0078439) in view of Ruiz Morales et al. (U.S. Patent Application Publication 2013/0030571) in view of Barak (WO 2018/007935).  It should be noted the prior art references Ruiz Morales et al. and Barak are used to teach (and therefore make obvious to recitations of:
Recitation #1) display, at an open display, at least one endoscopic image of a surgical site to the user according to the gaze point of the user; 
Recitation #2) disable at least one of the robotic surgical instruments when the gaze point of the user deviates for a predetermined time period,
Recitation #3) displaying at least one endoscopic image of a surgical site to the user according to the gaze point of the user, and
Recitation #4) wherein at least one of the robotic surgical instruments is disabled when the gaze point of the user deviates for a predetermined time period.
These four recitations are admittedly absent from the prior art of Robinson et al. and Cagle et al., but are made obvious with the addition and teachings of the Ruiz Morales et al. and Barak prior arts.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F. 2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In this regard, a conclusion of obviousness may be based on common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.  In re Bozek, 416 F .2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
	Finally, it should be noted that claims 1-11, and 13-21 are also rejected under 35 U.S.C. 112 for new matter as pointed out above. 


Due to the RCE, this action is non-final.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792